DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1 through 17 in the reply filed on November 21, 2022 is acknowledged.
Upon further consideration by the examiner, the Election of Species requirement between Species I-A and I-B in the previous office action has been withdrawn. It was determined that there was no burdensome search between the species.  However, the restriction requirement has been maintained between Groups I and II.
Claim 18 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 21, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear what is meant by the phrase of “extruding a layer of ceramifiable silicone rubber” (line 12) and whether or not this is the very same material as “extruding a layer of ceramifiable silicone rubber (at line 6).  Or is this phrase referring to a completely different material?  Confusion is raised by the two phrases.
In Claim 7, confusion is raised by the use of SI units (“inches”) and metric units (“millimeters”) within the same claim.  It is suggested that one claim recite one set of units and another claim recite another set of units.
In Claim 8, the phrase of “the event that the foam dielectric layer burns away” (line 4), lacks positive antecedent basis.
In Claim 16, the same problems occur here as with Claim 7.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art is directed to U.S. Patent 9,773,565 to Rogers (hereinafter “Rogers”).
Rogers discloses a method for manufacturing a fire resistant coaxial cable including extruding a material to form a silicone rubber dielectric layer 114 (in Fig. 1), forming a silicone rubber 112 over the dielectric layer, forming an outer conductor 108, and forming a silicone rubber layer as a jacket layer 104.
At a minimum, Rogers does not specifically teach injecting an inert gas into a polymer in order to create a polymer foam and extruding the polymer foam over a center conductor to form a foam dielectric layer.  Furthermore, it would not be obvious to modify Rogers by adding such features because to do so would destroy the overall structure of Rogers’ coaxial cable.
Accordingly, Claims 1 through 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	U.S. Publication 2015/0318675 to Olsson et al, discloses manufacturing a coaxial cable that includes a center conductor 21 (in Fig. 2), a dielectric layer 22, an insulating layer 23, and an outer conductor 25.
b)	Japanese Patent Publication, JP 2012-204089, discloses forming a polymer foam 3 over a center conductor 2 (Fig. 1, see SOLUTION).
c)	Non-Patent Literature, IEEE Xplore Publication to Johnson, entitled “FOAM HELIX – A New Foam Coaxial Cable”, discloses a form dielectric layer as part of a coaxial cable (see entire document).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896